Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-8, 13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9, 14, 17 and 20 of U.S. Patent No. 10,976,676 (‘676 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1:   ‘676 claims (claim 14) a method that necessitates the a lithography apparatus, comprising: a photoresist coating unit configured to perform one or more coating processes on a substrate; a detection unit configured to determine a contamination level of a contaminant from the one or more coating processes, the contaminant adhering to a sidewall of the lithography apparatus (C15L19-27); and a controller unit configured to adjust one or more operations of the lithography apparatus based on a comparison between the contamination level and a baseline cleanliness requirement of the lithography apparatus (C15L28-32).
Claim 4:    ‘676 anticipates the lithography apparatus of claim 1, but does not appear to claim that the detection unit comprises one or more of: an image sensor; a fiber sensor; an optical unit configured to transmit and receive one or more optical signals; and an acoustic unit configured to transmit and receive one or more acoustic signals. However, claim 20 claims (C16L28-31) the determination of a thickness of the contaminant adhered to the sidewall. It would have been obvious to one of ordinary skill in the art to use an image/optical sensor to measure the thickness of the contaminant on the sidewall.
Claims 6, 7 and 8:   Claim 17 of ‘676 requires a cleaning unit configured to trigger a decontamination process to remove residue associated with the one or more coating operations.
Claim 13:   Claim 17 of ‘676 anticipates the lithography apparatus of claim 7, but does not appear to specify that the detection unit comprises an optical unit configured to measure an optical signature of one or more coating materials adhered to a sidewall of the lithography apparatus. However, claim 20 claims (C16L28-31) the determination of a thickness of the contaminant adhered to the sidewall. It would have been obvious to one of ordinary skill in the art to use an image/optical sensor to measure the thickness of the contaminant on the sidewall.
Claim 15:   ‘676 claims (claim 5) a method comprising: determining, with a detection unit, a contamination characteristic of a lithography apparatus by receiving a signature of one or more coating materials adhered to the lithography apparatus; and instructing a controller unit to adjust one or more operations of the lithography apparatus based on a comparison between the contamination characteristic and a 
Claim 16:   Claim 6 of ‘676 claims wherein the determining the contamination characteristic comprises detecting a thickness or a surface coverage of the one or more coating materials adhered to a drain cup of the lithography apparatus (C14L48-51).
Claim 17:    Claim 7 of ‘676 claims that the determining the contamination characteristic comprises collecting a visual signature of a drain cup of the lithography apparatus (C14L52-55).
Claim 18:   Claim 8 of ‘676 claims that the determining the contamination characteristic comprises: emitting an optical radiation towards a drain cup of the lithography apparatus; and measuring a reflected or scattered optical signal from the drain cup (C14L56-61).
Claim 19:   Claim 9 of ‘676 claims that the determining the contamination characteristic comprises: emitting an acoustic signal towards a drain cup of the lithography apparatus; and measuring a reflected or scattered acoustic signal from the drain cup (C14L62067).
Allowable Subject Matter
Claims 2, 3, 5, 9-11, 12, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4, 6-8, 13, 15-19 would be allowable if the Double Patenting rejections above are overcome.
The following is an examiner’s statement of reasons for allowance: 
Kiyotomi et al (US 2019/0378739) disclose (Fig. 2) a method for operating a lithography apparatus, comprising: conducting one or more coating processes in the lithography apparatus, determining a contamination level (on the rear surface of the wafer) of the contaminant associated with the one or more coating processes; and based on a comparison between the contamination level and a predefined threshold, adjusting one or more operations of the lithography apparatus to reduce the contamination level ([0093-0097] and Fig 26 discloses the adjustment of the cleaning rotation number based on specifics of the coating on the wafer, determined from imaging). Kiyotomi et al do not explicitly disclose that the contaminant (coating liquid) from the one or more coating processes adheres on a sidewall of the lithography apparatus. However, the adhering of the coating liquid to the sidewall of the drain cup was a known phenomenon in the art. See Nagamine’s (US 2002/0144719) [0072]. It would therefore have been obvious to one of ordinary skill in the art before the filing of the instant application to expect such adhering. The prior art does not teach adjusting one or more operations of the lithography apparatus based on a comparison between the contamination level and a baseline cleanliness requirement of the lithography apparatus, in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/25/2022